OPINION — AG — ** SALE OF SCHOOL BUILDING — PROCEEDS ** FUNDS RECEIVED AS A RESULT OF THE SALE OF A SCHOOL BUILDING (SCHOOL HOUSE) AND EQUIPMENT BELONGED TO SCHOOL DISTRICT NO. 31 ON JUNE 9, 1950, SHOULD BE DIVIDED BY AGREEMENT BETWEEN SCHOOL BOARDS OF EDUCATION OF THE BEGGS SCHOOL DISTRICT AND THE MOUNDS SCHOOL DISTRICT, AND THAT IF SAID BOARDS OF EDUCATION ARE UNABLE TO AGREE, THEN THE MATTER SHOULD BE DECIDED BY THE STATE BOARD OF EDUCATION. (SELLS, PROPERTY, EQUIPMENT, SCHOOL DISTRICT, ASSETS DIVISION, AGREEMENT) CITE: 70 O.S. 7-4 [70-7-4] (J. H. JOHNSON)